Citation Nr: 1221561	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  08-24 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative joint disease of the left ankle.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was before the Board in January 2012 when it was remanded to cure a procedural defect.  


FINDING OF FACT

The preponderance of the competent evidence of record weighs against a finding that the Veteran has or had a diagnosed left ankle disability, to include degenerative joint disease, at any time during the appeal period and there is no competent evidence documenting the presence of arthritis of the left ankle to a compensable degree within one year of the Veteran's service discharge.


CONCLUSION OF LAW

Degenerative joint disease of the left ankle was not incurred in or aggravated by the Veteran's active duty service, nor may arthritis of the left ankle be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussions in May 2006 and December 2012 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to service connection for left ankle degenerative joint disease.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claim and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim in the May 2006 and December 2010 VCAA letters and was provided with notice of the types of evidence necessary to establish a rating and an effective date for his left ankle claim in the December 2010 letter.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the new law and regulations.  The record demonstrates that all VA records have been obtained to the extent possible.  The Veteran has been afforded appropriate VA examinations in 2006 and 2010.  The examiners recorded the Veteran's self-reported history and conducted physical examinations.  Both examiners determined that there was no pertinent pathology present to render a diagnosis of degenerative joint disease of the left ankle.  To the extent that it appears the examiners did not have access to the claims file, the Board finds the examination reports still constitute competent evidence sufficient to accurately adjudicate the claim.  Both examiners determined that physical examination was normal and also referenced the presence of X-rays which failed to document the presence of degenerative joint disease of the left ankle.  Significantly, the Veteran informed the examiner who conducted the most recent VA examination that he never received any treatment for his left ankle.  It is not apparent to the Board how a review of the claims file could change the outcome of the examiner's findings based on this fact pattern.  Both examiners found there was no evidence of left ankle degenerative joint disease or apparently any other ankle pathology.  The examiner's opinions are supported by the lack of findings of pertinent pathology.  The evidence is sufficient for the Board to accurately adjudicate this claim.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issue on appeal.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and credibility

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in the left ankle.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of the claimed left ankle degenerative joint disease for which he currently seeks service connection.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  This is not a simple medical determination.  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Service connection criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  


Analysis

In December 2005, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for degenerative joint disease of the left ankle.  In November 2006, the RO denied the claim.  

The Board finds that service connection is not warranted for degenerative joint disease of the left ankle as the preponderance of the competent persuasive evidence demonstrates that the Veteran does not currently have a chronic left ankle disorder, to include degenerative joint disease, now or at any time since his discharge from active duty.  

There is evidence that the Veteran injured his left ankle during active duty.  The service treatment records reveal that the Veteran sought treatment for left ankle pain in May 2001.  He reported he was running and tripped on a branch causing his left ankle to turn inward resulting in pain.  A first degree ankle sprain was the pertinent diagnosis.  Thereafter, the service treatment records were silent as to complaints of, diagnosis of or treatment for left ankle problems.  The Board finds this single reference in the service treatment records to a left ankle disorder in 2001, without any further evidence of left ankle problems during the remainder of active duty service through April 2006, does not document the presence of a chronic left ankle disorder.  In fact, this evidence weighs against the claim as it appears that the in-service injury was acute and transitory without permanent residuals.  

The Board notes there is a reference to problems with a left ankle sprain in clinical records dated in November 2002.  A close review of these records demonstrates that references to the left ankle were in error.  It is readily apparent to the Board that these records actually reflect treatment for a right ankle sprain which occurred in September 2002.  

The Board finds the post-service medical record is devoid of evidence of degenerative joint disease of the left ankle or any other chronic left ankle disorder.  The post-service medical records document numerous complaints of right ankle pain.  

The only evidence of record which indicates that the Veteran currently experiences degenerative joint disease of the left ankle (or any other left ankle disorder) is the Veteran's own allegations.  As set out above, the Veteran, as a lay person, is not competent diagnose the presence of degenerative joint disease as this requires specialized medical training as well as specialized testing including X-rays.  

The Board finds there is competent evidence of record which demonstrates that the Veteran does not have a left ankle disorder to include degenerative joint disease.  In support of the Veteran's claim, VA arranged to have the Veteran's ankle examined on two occasions to determine if he has a left ankle disorder which was incurred in or aggravated by active duty.  The Board's review of the examination reports demonstrates that both examiners determined that the Veteran did not have any left ankle pathology at the time of the examinations.  

At the time of a February 2006 VA examination, the Veteran reported he had had bilateral degenerative joint disease of the ankles since September 2002.  He informed the clinician that he injured his ankles while running resulting in a lateral fracture and onset of osteoarthritis.  The Veteran reported he experienced constant pain in both ankles for three years and the pain was 10 out of 10 in severity.  Physical examination of the left ankle revealed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  There was no deformity.  The range of motion of the left ankle was dorsiflexion to 20 degrees and plantar flexion to 45 degrees without further limitation after repetitive use.  An X-ray of the left ankle was interpreted as being within normal limits.  The examiner determined that he could not provide a diagnosis of degenerative joint disease of the ankle as there was no pathology to render a diagnosis.  

On VA examination in May 2010, the Veteran reported he had had degenerative joint disease of the left ankle for 14 years.  He alleged the injury occurred in the line of duty.  He reported weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, tenderness and pain.  The Veteran reported flare-ups of pain as often as four times per week lasting for five hours at a time.  The pain severity was reported as being nine out of ten.  Physical examination of the left ankle revealed no signs of edema, instability, effusion, weakness, tenderness, redness, heat, abnormal movement, deformity, malalignment, drainage, subluxation or guarding of movement.  The range of motion of the left ankle was within normal limits.  The examiner determined that he was unable to render a diagnosis for the left ankle degenerative joint disease as there was no pathology to render a diagnosis on.  

The Board finds the probative value of the opinions of the two health care professionals who examined the Veteran at two different times and found no evidence of a left ankle disorder outweighs the Veteran's lay opinion that he currently has or had a left ankle disorder which is etiologically linked to active duty.  As set out above, this determination requires specialized medical training which the Veteran does not have and/or specialized medical testing documenting left ankle pathology which is not documented in the claims file.  Furthermore, the Board finds the reports of the two VA examinations should be accorded significant probative weight.  The examiners determined that there was no pathology and the opinions were supported by the lack of pertinent findings on physical examination and also on the lack of pertinent findings on X-ray examination.  

The Board finds there is no competent evidence of record documenting the presence of arthritis to a compensable degree within one year of the Veteran's discharge which would allow for the grant of service connection on a presumptive basis.  The VA examination conducted two months after the Veteran's discharge included an X-ray examination of the left ankle which was interpreted as being within normal limits.  There is no other medical evidence dated within one year of the Veteran's discharge which addresses the Veteran's left ankle.  As set out above, the Veteran is not competent to diagnose the presence of degenerative joint disease of the ankle.  

The Board finds the evidence of record with regard to continuity of left ankle symptomatology from the time of discharge to the present to be conflicting.  While the Veteran has informed the VA examiners in 2006 and 2010 that he had had constant pain in both ankles including left ankle pain which was reported by the Veteran to be either a 9 out of 10 or 10 out of 10 in intensity, the post-service medical records are completely devoid of any evidence of complaints of, diagnosis of or treatment for left ankle problems.  The Board notes the Veteran was not reticent about seeking treatment for his right ankle disorder after his discharge.  The Board finds it reasonable to assume that if the Veteran's left ankle pain was continuous and productive of extreme pain as alleged by the Veteran, even for short periods of time, the Veteran would have informed a health care professional of these problems at some time after discharge and would have sought some sort of treatment for the problem.  He did so with his right ankle.  The Board finds the lack of any pertinent post-service medical complaints being recorded regarding the left ankle totally outweighs the Veteran's allegations of having continuous left ankle symptomatology.  The Board further finds the lack of any pertinent complaints being recorded in the medical record also leads the Board to determine that the Veteran's reports of post-service ankle symptomatology are lacking in credibility.  The Board does not believe that a person would not seek treatment for a disorder which reportedly was productive of constant pain at a level of nine or ten out of ten.  Finally, with regard to continuity of symptomatology, the Board observes that no health care professional has noted the Veteran's allegations of continuity of symptomatology and linked a current left ankle disorder to active duty via those allegations.  

In McClain v. Nicholson, 21 Vet. App. 319 (2007) it was held that:  With regard to the requirement that a claimant have a current disability before service connection may be awarded ... this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.   McClain, at 321.  The Veteran is competent to report that he had had continuous pain in his left ankle from the time of discharge to the present.  His credibility with regard to this allegation is in question as set out above.  Significantly, even if the Veteran's credibility was not being questioned with regard to his having had continuous left ankle pain, his allegations of pain are an insufficient basis upon which to grant service connection.  This evidence, presumed true for purposes of this argument, would document the presence of left ankle pain but the record would still be without any competent evidence of any pathology to cause the pain.  The Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Court has also held that in the absence of evidence of current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Thus, as the preponderance of the competent, probative evidence demonstrates that the Veteran does not have a diagnosed left ankle disorder, to include degenerative joint disease, at any time during the appeal period, the Board must find service connection is not warranted for left ankle degenerative joint disease.  As there is not an approximate balance of positive and negative evidence regarding the merits of the claims that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

The appeal is denied.  






____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


